           Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 1 of 18




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MORGAN EARNEST, a minor, by and :                      Civil No. 1:20-CV-01930
through her mother, LINDA KOHLER, :
                                  :
            Plaintiff,            :
                                  :
            v.                    :
                                  :
MIFFLIN COUNTY SCHOOL             :
DISTRICT,                         :
                                  :
            Defendant.            :                    Judge Jennifer P. Wilson

                                            ORDER

         Before the court is Plaintiff’s motion for a temporary restraining order and

preliminary injunction filed October 20, 2020. (Doc. 3.) For the reasons that

follow, IT IS ORDERED THAT the motion for temporary restraining order is

GRANTED.

                                         BACKGROUND

         Plaintiff, Morgan Earnest (“Earnest”), is a 15-year-old high school student

attending Mifflin County School District (“the District”). (Doc. 1, pp. 1, 4.)1

Earnest is a student who asserts that she is engaged and interested in the 2020

presidential election. (Id. at 3.) From the start of the 2020-21 academic school

year, Earnest wore a mask supporting President Donald Trump’s reelection




1
    For ease of reference, the court utilizes the page numbers from the CM/ECF header.
                                                 1
         Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 2 of 18




campaign every day that she attended school.2 (Id.; Doc. 1-3.) Earnest’s mask

depicted the words “Women for Trump.” (Doc. 1-3.) On two occasions, Earnest

also wore a t-shirt supporting President Trump’s reelection campaign to school.

(Doc. 1, p. 3.) The front of this shirt bore the words “Trump 2020 Keep America

Great,” and the back of the shirt contained the words “Trump 2020 The Sequel

Make Liberals Cry Again”. (See Doc. 1-4.) Earnest asserts that there were no

disruptions to the school environment when she wore these articles of clothing.

(Doc. 1, p. 3.)

       On or around October 1, 2020, the District emailed the following message to

families of students within the District:

       Dear Parents/Guardians:

       This information is going to be shared with students and staff today.

       Starting Monday October 5, 2020, no masks, articles of clothing or
       other items may be worn or otherwise brought on to Mifflin County
       School District property, which contain political speech or symbolize a
       particular political viewpoint, including but not limited to confederate
       flags and swastikas, as well as BLM logos or phrases associated with
       that movement.

       This action is being taken due to complaints that have been received
       about such items and how those items have disrupted the education of
       students within the Mifflin County School District.


2
  It is immaterial to the court’s analysis that Earnest supports President Trump’s reelection
campaign. The issue in this lawsuit is whether Earnest’s right to free speech under the First
Amendment was violated by the District’s policy restricting political speech. Earnest possesses a
right to free speech regardless of which presidential candidate she chooses to support.
                                               2
         Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 3 of 18




       Thanks for your attention on this matter.

       MCSD Administration

(Id. at 2; Doc. 1-2, p. 1.)

       Between October 2 and October 9, 2020, the District did not offer in-person

learning due to the COVID-19 pandemic. (Doc. 1, p. 3.) School reopened on

October 12, 2020, and Earnest decided to attend school wearing her mask and t-

shirt supporting President Trump’s campaign. (Id.) That morning, at around 9:00

a.m., Earnest was sent to the administrator’s office and asked to either turn her

mask and shirt inside-out or go home for the remainder of the school day because

her articles of clothing were in violation of the District’s new policy. (Id. at 4.)

Earnest declined to turn her mask or t-shirt inside-out, and was therefore sent home

for the remainder of the school day. (Id.) She was also warned that she would be

sent home again if she wore a mask or t-shirt expressing a political viewpoint in

the future. (Id.)

       On October 20, 2020, Earnest, through her mother, Linda Kohler, filed the

instant lawsuit, seeking redress for alleged violations of her First and Fourteenth

Amendment rights. (Doc. 1.) On the same day, Earnest filed a motion for a

temporary restraining order and a preliminary injunction against the District to

enjoin it from enforcing the portions of its October 1, 2020 policy which prohibited

all clothing expressing political speech. (Doc. 3.) This motion was accompanied


                                           3
        Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 4 of 18




by a supporting brief. (Doc. 3-1.) On October 21, 2020, the court issued a

scheduling order setting a telephonic status conference for the next day, October

22, 2020, during which the parties would discuss the pending motion and the

possibility of an expedited briefing schedule on Earnest’s request for injunctive

relief. (Doc. 4.) Earnest’s counsel was also directed to immediately effect service

of the complaint, provide the court with proof of service, and exercise best efforts

to identify the District’s counsel prior to this status conference. (Id.) The

District’s counsel had not entered an appearance at the time of this status

conference, and the District’s solicitor appeared on behalf of the District.

                               STANDARD OF REVIEW

      Federal Rule of Civil Procedure 65 allows a district court to enter a

temporary restraining order. The Court of Appeals for the Third Circuit has

applied one standard to a motion for both a temporary restraining order and a

preliminary injunction. United States v. Bell, 414 F.3d 474 (3d Cir. 2005). To

obtain a preliminary injunction, a plaintiff must establish: (1) that they are likely to

prevail on the merits of the case; (2) that they would suffer irreparable harm if

relief were denied; (3) that the harm defendants would suffer would not outweigh

the harm plaintiff would suffer if relief were denied; and (4) that the public interest

weighs in favor of granting the injunctive relief. Holland v. Rosen, 895 F.3d 272,




                                           4
        Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 5 of 18




28586 (3d Cir. 2018) (citing Del. Strong Families v. Att’y Gen. of Del., 793 F.3d

304, 308 (3d Cir. 2015)).

      A temporary restraining order is “an extraordinary remedy never awarded as

of right.” Benisek v. Lamone, 138 S. Ct. 1942, 1943 (2018) (quoting Winter v.

NRDC, Inc., 555 U.S. 7, 24 (2008)). Thus, a temporary restraining order should

only be awarded in the “limited circumstances” where “the movant, by a clear

showing, carries the burden of persuasion.” Holland, 895 F.3d at 285. Ultimately,

the decision of whether to issue a preliminary injunction is left to the sound

discretion of the district court. Pennsylvania v. President of United States, 930

F.3d 543, 565 (3d Cir. 2019) (citing Winter, 555 U.S. at 24).

                                     DISCUSSION

      A. Earnest Has a Likelihood of Success on the Merits.

      Earnest alleges that the District’s October 1, 2020 policy prohibiting

students from wearing attire that contains, inter alia, political speech violates her

right to free speech protected by the First Amendment to the United States

Constitution. Earnest is challenging the District’s policy both on its face and as

applied to her desire to wear attire indicating her support for a particular candidate

running for President of the United States. At this stage, the court is only

evaluating the likelihood of success on the merits of Earnest’s as-applied challenge

to the District’s policy.

                                           5
        Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 6 of 18




      As an initial matter, school districts have more latitude to regulate the

conduct of their students in school than the state is typically allowed under the

First Amendment. See Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 682

(1986) (holding that a school is a non-public space and the First Amendment does

not protect students’ freedom of expression in a school to the same extent that it

would protect the same expression in a public space, i.e. a courthouse).

Nonetheless, students are still “persons” under the Constitution and do not “shed

their constitutional rights to freedom of speech and expression at the schoolhouse

gate.” Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 506 (1969).

As such, a school’s authority to regulate the conduct of its students is not

unlimited—its interest in avoiding material and substantial disruptions in learning

must be balanced against the students’ rights which such regulation may seek to

abridge. Id.

      Indeed, the school district’s ability to demonstrate substantial disruption is

often determinative in cases challenging a restriction on students’ right to free

speech. See, e.g., Tinker, 393 U.S. at 514 (holding that students wearing black

armbands in protest of the Vietnam war was protected by the First Amendment

since the school did not reasonably “forecast substantial disruption . . . and no

disturbances or disorders . . . in fact occurred”); Cohen v. Cal., 403 U.S. 15, 23

(1971) (“[U]ndifferentiated fear or apprehension of disturbance is not enough to


                                          6
        Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 7 of 18




overcome the right to freedom of expression.”); Layshock v. Hermitage Sch. Dist.,

650 F.3d 205, 219 (3d Cir. 2011) (allowing restriction on speech where a

substantial disruption resulted from the student’s speech); Sypniewski v. Warren

Hills Reg’l Bd. of Educ., 307 F.3d 243, 257 (3d Cir. 2002) (finding that a school

must have a “well-founded fear of genuine disruption in the form of substantially

interfering with school operations” in order to suppress student speech); Saxe v.

State Coll. Area Sch. Dist., 240 F.3d 200, 215 (3d Cir. 2001) (“[T]he mere fact that

someone might take offense at the content of speech is not sufficient justification

for prohibiting it.”) (citations omitted); B.W.A. v. Farmington R-7 Sch. Dist., 554

F.3d 734, 73940 (8th Cir. 2009) (holding that the school could reasonably limit

speech based on a reasonable forecast of disruption resulting from students

displaying the confederate flag because there had been numerous instances of

violence and racial slurs that occurred at the school surrounding the flag’s display);

Guiles v. Marineau, 461 F.3d 320, 33031 (2nd Cir. 2006) (concluding that the

student was allowed to wear a t-shirt depicting then-President George W. Bush in

an unflattering light because no disruption was caused); Castorina ex rel. Rewt v.

Madison Cnty. Sch. Bd., 246 F.3d 536, 542 (6th Cir. 2001) (reversing summary

judgment for school officials where there was no showing of disruption); Denno v.

Sch. Bd. of Volusia Cnty., Fl., 182 F.3d 780, 785 (11th Cir. 1999) (“noting the

absence of any facts in the complaint that would suggest a reasonable fear of

                                          7
         Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 8 of 18




disruption”), vacated and decided on other grounds, 218 F.3d 1267 (11th Cir.

2000).

      Moreover, cases that have addressed the issue of student speech in the

context of attire have likewise focused on the disruptive effects, if any, that the

attire had on the school district’s learning environment. See, e.g., Tinker, 393 U.S.

at 514 (holding that students’ wearing of black armbands in protest of the Vietnam

war was protected by the First Amendment since the school did not reasonably

“forecast substantial disruption . . . and no disturbances or disorders . . . in fact

occurred”); Sypniewski, 307 F.3d at 25458 (finding that despite a history of racial

tension and harassment, the student was allowed to wear a t-shirt depicting

“redneck” themes since it was not “sufficiently ‘similar’ . . . to permit an inference

of substantial disruption”); Guiles, 461 F.3d at 33031 (concluding that the student

was allowed to wear a t-shirt depicting then-President George W. Bush’s face

superimposed on the body of a chicken surrounded by images of oil rigs, dollar

signs, lines of cocaine, and a martini glass because no disruption was caused).

      In this case, Earnest is likely to prevail on the merits of her as-applied

challenge to the constitutionality of the District’s policy. Earnest arrived at school

wearing a t-shirt and mask endorsing a candidate for President of the United States.

As the Supreme Court has repeatedly held, wearing articles of clothing are akin to

“pure speech,” which “is entitled to comprehensive protection under the First

                                            8
           Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 9 of 18




Amendment.” Tinker, 393 U.S. at 50506; see also Sypniewski, 307 F.3d at 254

(“Like the armbands at issue in Tinker, the wearing of the T-shirt was ‘akin to

“pure speech,”’ targeted for its expressive content.”) (quoting Tinker, 393 U.S. at

508). In addition, there is no evidence that Earnest’s choice of attire during the

school day resulted in any disruption that would cause the District to have a “well-

founded fear of genuine disruption in the form of substantially interfering with

school operations.” Sypniewski, 307 F.3d at 257.

      The court takes note, however, of the District Solicitor’s proffer during the

conference with the court that the District received a number of complaints

regarding students wearing masks bearing the confederate flag and masks

supporting the “Black Lives Matter” movement. In addition, the District Solicitor

noted that there was an incident of violence between two students on October 1,

2020, one of whom was wearing a mask relating to the “Black Lives Matter”

movement, and one of whom was wearing a mask relating to President Trump.

Earnest was not involved in this altercation.

      The court also recognizes that the District Solicitor did not dispute that

Earnest wore her mask to school every day during the 2020-21 academic year

before the October 1, 2020 policy was implemented, and had worn her t-shirt on

two prior occasions without the occurrence of any disruptive incident. (Doc. 1, pp.

34, 6.)

                                          9
       Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 10 of 18




      The court views the Third Circuit’s decision in Sypniewski v. Warren Hills

Regional Board of Education, 307 F.3d 243 (3d Cir. 2002), as controlling

precedent in this case. In Sypniewski, the school was presented with a history of

racial tensions between black students and students who had formed a gang known

as “the Hicks.” Id. at 247. In response to outbreaks of violence and threatened

violence between these students, the school issued a policy which stated:

      District employees and student(s) shall not racially harass or intimidate
      other student(s) or employee(s) by name calling, using racial or
      derogatory slurs, wearing or possession of items depicting or implying
      racial hatred or prejudice. District employees and students shall not at
      school, on school property or at school activities wear or have in their
      possession any written material, either printed or in their own
      handwriting, that is racially divisive or creates ill will or hatred.
      (Examples: clothing, articles, material, publications or any item that
      denotes Ku Klux Klan, Arayan [sic] Nation-White Supremacy, Black
      Power, Confederate flags or articles, Neo-Nazi or any other “hate”
      group. This list is not intended to be all inclusive.)

Id. at 249. After the issuance of this policy, Sypniewski sought to wear a t-shirt

depicting the humor of comedian Jeff Foxworthy, known for the phrase “You

Might Be a Redneck if.” Id. at 250. The t-shirt listed the “Top 10 reasons you

might be a Redneck Sports Fan.” Id. at 24950. The shirt did not depict a

confederate flag, the court did not find that Sypniewski was part of the Hicks gang,

and Sypniewski had worn the shirt on multiple prior occasions without incident.

Id. at 250. Despite the absence of disruption arising from Sypniewski wearing the




                                         10
        Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 11 of 18




shirt, Sypniewski was found to be in violation of the school’s policy and was

suspended for wearing the shirt. Id.

      The Third Circuit disagreed with the school’s decision, noting that there was

“little or no evidence that the word ‘redneck’ had been used to harass or intimidate,

or otherwise to offend.” Id. at 256. In other words, the court determined that the

“mere association” that may follow from the use of the word “redneck” was

insufficient to justify a ban on its use. Id. at 257. The court also noted that the

“First Amendment would have little meaning” if schools could justify prohibition

of content that amounts “to a promotion of values consistent with the items and

activities that had caused racial unrest.” Id. at 257. Thus, the court held that:

      [w]here a school seeks to suppress a term merely related to an
      expression that has proven to be disruptive, it must do more than simply
      point to a general association. It must point to a particular and concrete
      basis for concluding that the association is strong enough to give rise to
      well-founded fear of genuine disruption in the form of substantially
      interfering with school operations or with the rights of others.

Id.

      Much like Sypniewski, Earnest had worn her t-shirt and mask on prior

occasions without incident; there was no evidence that she was involved in any

altercations relating her to attire; and she was not involved in the violent incident

that the District Solicitor asserts occurred on October 1, 2020. Earnest’s attire

expresses support for a candidate for President of the United States. Some may

associate a presidential candidate with certain views that they find offensive. But
                                          11
        Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 12 of 18




the reactions of some based on the perceived association of a presidential candidate

with views with which they disagree is not a valid reason to prohibit passive

political speech in school. “The Supreme Court has held time and again, both

within and outside of the school context, that the mere fact that someone might

take offense at the content of speech is not sufficient justification for prohibiting

it.” Saxe, 240 F.3d at 215.

      It is equally true today in our tumultuous political environment as it was in

the turbulent time during the Vietnam conflict that:

      Any word spoken, in class, in the lunchroom, or on the campus, that
      deviates from the views of another person may start an argument or
      cause a disturbance. But our constitution says we must take this risk,
      . . . and our history says that it is this sort of hazardous freedom—this
      kind of openness—that is the basis of our national strength and of the
      independence and vigor of Americans who grow up and live in this
      relatively permissive, often disputatious society.

Tinker, 393 U.S. at 50809 (citation omitted). Moreover,

      [t]he vigilant protection of constitutional freedoms is nowhere more
      vital than in the community of American schools. . . . . The classroom
      is peculiarly the ‘marketplace of ideas.’ The Nation’s future depends
      upon leaders trained through wide exposure to that robust exchange of
      ideas which discovers truth ‘out of a multitude of tongues, (rather) than
      through any kind of authoritative selection.

Keyishian v. Bd. of Regents, 385 U.S. 589, 603 (1967) (citations omitted).

      Thus, consistent with the holding in Sypniewski, the court finds that Earnest

is likely to prevail on her claim that she was denied her constitutional right to free

speech when she was sent home after she refused to turn her mask and t-shirt
                                           12
        Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 13 of 18




inside-out to comply with the District’s October 1, 2020 policy. (Doc. 1, p. 4.)

Accordingly, the court finds that Earnest is likely to prevail on the merits of her as-

applied challenge to the constitutionality of the District’s policy.

      B. Earnest Would Suffer Irreparable Injury if a Temporary
         Restraining Order Were Denied.

      Next, the court must consider whether Earnest would suffer irreparable harm

if injunctive relief were denied. Holland, 895 F.3d at 28586. To demonstrate

irreparable harm, Earnest “must demonstrate potential harm which cannot be

redressed by a legal or an equitable remedy following a trial.” Instant Air Freight

Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989).

      Here, Earnest would suffer irreparable injury because she is effectively

forced to choose between forfeiting her right to free speech or attending school in

person to further her education. Indeed, she was informed that she would be sent

home if she chose to wear clothing expressing a political viewpoint in the future,

and was in fact sent home after she wore her mask and t-shirt in support of a

presidential candidate. (Doc. 1, p. 4.) The Supreme Court has held that “the loss

of First Amendment freedoms, for even minimal periods of time, unquestionably

constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976).

Accordingly, because Earnest’s First Amendment rights would be burdened in the




                                          13
          Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 14 of 18




absence of injunctive relief, the court finds that she has established irreparable

injury.

      C. The Balancing of Harms and Public Interest Weigh in Favor of
         Granting a Temporary Restraining Order.

      Having concluded that Earnest has established the first two elements of the

temporary restraining order analysis, the court must now weigh the remaining

factors—whether Earnest’s irreparable harm is outweighed by the harm the District

would suffer by the imposition of a temporary restraining order and whether the

public interest weighs in favor of granting the injunction. Holland, 895 F.3d at

28586. The court finds that these factors also weigh in favor of granting a

temporary restraining order. Although an injunction would clearly interfere with

the District’s ability “to prescribe and control conduct in the schools[,]” Tinker,

393 U.S. at 507, this cost does not outweigh the irreparable injury Earnest would

suffer to her fundamental right to free speech and expression. Elrod, 427 U.S. at

373. Similarly, because the right to free speech “is entitled to comprehensive

protection under the First Amendment[,]” Tinker, 393 U.S. at 50506, the court

finds that a temporary restraining order protecting Earnest’s right to free speech

would be in the public interest.

      Accordingly, because Earnest has shown that she is likely to succeed on the

merits of her as-applied challenge to the constitutionality of the District’s policy,


                                          14
        Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 15 of 18




that she would suffer irreparable harm in the absence of injunctive relief, that her

irreparable harm is not outweighed by the potential harm to the District, and that

the public interest weighs in favor of granting relief, the court will grant Earnest’s

motion for a temporary restraining order.

      D. The Bond Requirement is Waived.

      Earnest requests that the court waive the requirement to post bond because

she is financially unable to do so. Under Federal Rule of Civil Procedure 65(c),

“[t]he court may issue a preliminary injunction or a temporary restraining order

only if the movant gives security in an amount that the court considers proper to

pay the costs and damages sustained by any party found to have been wrongfully

enjoined or restrained.” However, a district court may waive the bond requirement

of Rule 65(c) under certain circumstances. Elliott v. Kiesewetter, 98 F.3d 47,

5960 (3d Cir. 1996). When considering whether to waive the bond requirement,

a court should consider (1) “the possible loss to the enjoined party together with

the hardship that a bond requirement would impose on the applicant”; and (2) “the

impact that a bond requirement would have on enforcement” of an important

federal right. Temple Univ. v. White, 941 F.2d 201, 220 (3d Cir. 1991). “Where

the balance of these equities weighs overwhelmingly in favor of the party seeking




                                          15
       Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 16 of 18




the injunction, a district court has the discretion to waive the Rule 65(c) bond

requirement.” Elliott, 98 F.3d at 60.

      Here, because the temporary restraining order seeks protection of Earnest’s

important right to free speech, the court will waive the bond requirement.

Imposing a bond requirement on Earnest in this case would effectively force her to

pay a monetary cost to enforce her right to voice her support for a presidential

candidate in school. Additionally, Earnest’s status as a 15-year-old high school

student impedes her ability to post bond at this time. In contrast, the District’s

Solicitor has stated that he is unaware of any financial hardship that the District

would suffer from its inability to enforce its October 1, 2020 policy against

Earnest. Accordingly, the court will waive the bond requirement in this instance.

                                    CONCLUSION

      For the foregoing reasons, Earnest’s motion for a temporary restraining

order is GRANTED. (Doc. 3.) Accordingly, a temporary restraining order is

entered as follows:

      1. Plaintiff’s motion for a temporary restraining order, Doc. 3, is granted to

          the extent that it seeks to enjoin the District from enforcing its policy to

          prevent Earnest from wearing the attire she has worn in the past (as

          depicted in her complaint at Docs. 1-3 and 1-4) indicating her support for

          a political candidate. The court grants this limited relief at this stage


                                           16
 Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 17 of 18




   without prejudice to Earnest seeking a broader injunction at a preliminary

   injunction hearing or the District providing evidence that a preliminary

   injunction should not issue.

2. This temporary restraining order shall remain in effect for 14 days. At

   the end of this prescribed time period, this temporary restraining order

   shall expire unless extended by the court pursuant to Federal Rule of

   Civil Procedure 65(b)(2).

3. Beginning immediately, the District shall not enforce its October 1, 2020

   policy against Earnest to the extent that she wears the attire she has worn

   in the past (as depicted in her complaint at Docs. 1-3 and 1-4) indicating

   her support for a political candidate during the period of time that this

   order remains in effect.

4. The filing of bond is waived.

5. The parties shall follow an expedited briefing schedule for disposition of

   Earnest’s motion for a preliminary injunction as follows: the District’s

   brief in opposition shall be filed on or before October 28, 2020. If

   Earnest wishes to file a reply brief, she shall file such brief on or before

   November 2, 2020.

6. The court will hold a preliminary injunction hearing on November 3,

   2020, at 1:00 p.m. in courtroom 4 on the 8th floor of the Ronald Reagan


                                    17
 Case 1:20-cv-01930-JPW Document 8 Filed 10/23/20 Page 18 of 18




  Federal Building and United States Courthouse, at which time the parties

  shall be prepared to present evidence and arguments on the merits of

  Earnest’s motion for a preliminary injunction.



                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania

Dated: October 23, 2020




                                 18
